DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/952,535, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is a lack of support for host cells recited in claim 1 reaching an optical density greater than 50 (OD600).  Accordingly, claim 1 and all dependent claims (3, 5, 7-10, 12-27, 29, and 31) are not entitled to the benefit of the prior application PCT/US13/53562 (filed on August 5, 2013) and provisional applications 61/747,246 (filed on December 29, 2012) and 61/679,751 (filed on August 5, 2012).  This application filed on June 14, 2018 claims benefit to PCT/US16/67064 (filed on December 15, 2016) and provisional application 62/267,898 (filed on December 15, 2015).  Therefore, the effective filing date of the application is December 15, 2015.  

Election/Restrictions
Applicant’s election of species in the reply filed on October 24, 2020 is acknowledged.  The requirement for election of species has been withdrawn.

Claim Status
	Applicant’s amendment filed October 24, 2020 has been entered.  Claims 2, 4, 6, 11, 28, 30, and 32-34 are cancelled.	Claims 1, 3, 5, 7-10, 12-27, 29, and 31 are currently under examination.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The disclosure is objected to because of the following informalities: the incorporation by reference statement is incorrect and should list the size in bytes instead of kilobytes.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  in claim 14, the phrase "the host cell has" should read "the host cells have".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 13, 15-17, 20-23, 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 7, 20-23 and 25 recite “the inducible promoter” or “the gene product,” but claim 1 recites “at least one gene product”, “at least one inducible promoter”, and “at least one polynucleotide sequence encoding a gene product.”  Claim 1 comprises more than one inducible promoter and gene product, therefore, it is unclear if all or only one of the promoters or gene products require the recited limitations.
Claims 13 and 15 recite “wherein at least one gene encoding”.  It is unclear if it is the same or different “gene encoding” from the claims from which they depend (12 and 14, respectively).  The claims should recite “the at least one” when referring back to claims from which they depend.
Claim 16 recites the limitation "araE" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 recites “the method of claim 14”, but claim 14 does not recite araE. Claim 17 (claims 26-27, 29 and 31 dependent therefrom) recites “The method of claim 1 wherein the host cells further express a polypeptide selected from the group consisting of: cDsbA, cDsbC, a protein disulfide isomerase, Erv1p, a chaperone, and a transporter protein for a cofactor of the gene product to be transcribed from the at least one said inducible promoter”.  The term “for a cofactor of the gene product to be transcribed from the at 
Claim 31 recites “collecting the host cells and storing them”.  It is unclear at what point during the method of claim 1 the host cells should be collected and stored.    

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-10, 12-27, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In the instant case, the claims encompass a genus of fragments of an expression vector comprising SEQ ID NO: 3, a genus of fragments of insulin polypeptides comprising an amino acid sequence selected from SEQ ID NOs: 4-12, a genus of fragments of tags selected from the group consisting of polyhistidine, pestivirus Npro, CSFV Npro, CSFV Npro (strain Alfort), BDV Npro, BVDV Npro, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, and a genus of fragments of a polypeptide selected from the group consisting of an immunoglobulin heavy chain and immunoglobulin light chain, lacking structural limitations.  The specification does not describe the length or sequence identity of any of the “fragments” of the vector, tags, or an immunoglobulin heavy chain and immunoglobulin light chain.  The specification (p. 70 Table listing Sequences presented in the sequence listing) describes the length of the insulin polypeptides comprising amino acid sequences from SEQ ID Nos 4-12, but fails to describe any fragments thereof.  The specification fails to describe any additional species by any relevant, identifying characteristics or properties.
pro, CSFV Npro, CSFV Npro (strain Alfort), BDV Npro, BVDV Npro, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, and a genus of fragments of a polypeptide selected from the group consisting of an immunoglobulin heavy chain and immunoglobulin light chain, lacking structural limitations.  A sufficient written description of a genus of fragments of an expression vector comprising SEQ ID NO: 3, a genus of fragments of insulin polypeptides comprising an amino acid sequence selected from SEQ ID NOs: 4-12, a genus of fragments of tags selected from the group consisting of polyhistidine, pestivirus Npro, CSFV Npro, CSFV Npro (strain Alfort), BDV Npro, BVDV Npro, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, and a genus of fragments of a polypeptide selected from the group consisting of an immunoglobulin heavy chain and immunoglobulin light chain may be achieved by a recitation of a representative number of fragments, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of fragments of an expression vector comprising SEQ ID NO: 3, a genus of fragments of insulin polypeptides comprising an amino acid sequence selected from SEQ ID NOs: 4-12, a genus of fragments of tags selected from the group consisting of polyhistidine, pestivirus Npro, CSFV Npro, CSFV Npro (strain Alfort), BDV Npro, BVDV Npro, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, and a genus of fragments of a polypeptide selected from the group consisting of an immunoglobulin heavy chain and immunoglobulin light chain, lacking structural limitations, and there is no information as to a correlation between structure and function.
Because the specification only discloses one expression vector, insulin polypeptide fragments, tags, and the immunoglobulin heavy chain and immunoglobulin light chain and no examples of fragments of the genuses, and the lack of description of any additional species by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobstein et al. (Microbial cell factories. 11, 56, and Supplemental material published May 8, 2012) in view of Georgiou et al. (US 6083715 A, issued July 4, 2000).
et al. is directed to producing proteins in engineered E. coli strains (SHuffle), dedicated to producing correctly disulfide bonded active proteins in high yields within the cytoplasm (see abstract).
Regarding claim 1, Lobstein et al. teaches a method of producing at least one gene product, the method comprising providing one or more hosts cells (E. coli SHuffle strains B and K12; see abstract) comprising at least one expression construct comprising at least one polynucleotide sequence encoding a gene product to be transcribed from at least one inducible promoter (T7 promoter; see Table 1 - Table summarizing optimum expression conditions for all proteins produced in SHuffle; and helper genes were cloned into pBAD34 expression vector with a pACYC origin of replication, under the regulation of the arabinose promoter; p. 9, Col. 1, para 1).  Lobstein et al. further teaches wherein the host cells have an altered gene function of at least one gene (host cells are an E. coli strain SMG96 lacking the gor and trxB reductases; p. 3, Col.1, para 3) that affects the reduction/oxidation environment of the host cell cytoplasm (mutant E. coli strain with an altered redox state that permits the formation of stable disulfide bonds within its cytoplasm; p. 3, Col. 1, para 3).  Lobstein et al. further teaches lysing the host cells and purifying active gene product from the soluble cell lysate fraction (cells were lysed using sonication 8 × 30s, the insoluble fractions were removed by centrifugation, and protein was purified using a HiTrap IMAC FF 1 mL column; p. 14, Col. 1, para 1). 
Regarding claim 3 and 5, Lobstein et al. teaches the method of claim 1 wherein an inducible promoter is an L-arabinose-inducible promoter and is the araBAD promoter (helper genes were cloned into pBAD34 expression vector with a pACYC origin of replication, under the regulation of the arabinose promoter; p. 9, Col. 1, para 1).
Regarding claim 7, Lobstein et al. teaches the method of claim 1 wherein a gene product purified from the soluble cell lysate fraction having properly formed disulfide bonds (E. coli SHuffle strains produced correctly disulfide bonded active proteins; see abstract; and Cells were 
Regarding claim 9, Lobstein et al. teaches the method of claim 1 wherein at least one gene that affects the reduction/oxidation environment of the host cell cytoplasm is selected from the group consisting of gor, gshA, gshB, and trxB (the host cells are an E. coli strain SMG96 lacking the gor and trxB reductases; p. 3, Col.1, para 3).
Regarding claim 10, Lobstein et al. teaches the method of claim 9 the host cells further have an altered gene function of ahpC, wherein the ahpC gene is ahpCΔ (SHuffle B strains had a novel triplet codon contraction allele (ahpCΔ); p. 5, Col. 2, para 2).
Regarding claims 12 and 13, Lobstein et al. teaches the method of claim 1 wherein the host cells further have a reduced level of gene function of at least one gene encoding a protein that metabolizes an inducer of at least one said inducible promoter and selected from the group consisting of araA, araB, araD, prpB, prpD, rhaA, rhaB, rhaD, xylA, and xylB (araD13; Table S1. List of strains used in this study.)
Regarding claim 17, Lobstein et al. teaches the method of claim 1 wherein host cells further express the polypeptide cDsbA (chose the two mutant thioredoxins with altered active sites along with the wild type [CGPC = wt, CPYC = Grx1, CPHC = DsbA]; p. 9, Col. 2, para 2), cDsbC (engineered the strain to express DsbC in the cytoplasm; p. 3, Col. 1, para 3; see Supplemental Table S1. List of strains used in this study), Evr1p (co-expression of the yeast sulfhydryl oxidase Erv1p has also been shown to improve production of disulfide bonded proteins in the cytoplasm of E. coli; Col. 1, para 1), a protein disulfide isomerase (E. coli’s periplasmic disulfide bond isomerase is DsbC; p. 2, Col. 2, para 1), and a chaperone (DsbC is an oxido-reductase chaperone; p. 3, Col. 2, para 1). 
Regarding claim 19, Lobstein et al. teaches the method of claim 1 wherein the host cells comprise at least two expression constructs (SHuffle cells expressing vtPA, urokinase or 
Regarding claim 20, Lobstein et al. teaches the method of claim 1 wherein a gene product for the dsbC gene lacks a signal sequence (engineered into its chromosome a dsbC gene lacking its signal sequence, under the regulation of the strong ribosomal promoter rrnB; p. 10, Col. 2, para 2).  Lobstein et al. further teaches several gene products transcribed under inducible promoters (T7 promoter; Table S1. List of strains used in this study; and helper genes were cloned into pBAD34 expression vector with a pACYC origin of replication, under the regulation of the arabinose promoter; p. 9, Col. 1, para 1).
Regarding claim 22, Lobstein et al. teaches the gene product to be transcribed from the at least one inducible promoter further comprising a polyhistidine tag (vtPA N-HIS; see Table 1 - Table summarizing optimum expression conditions for all proteins produced in SHuffle)
Regarding claim 23, Lobstein et al. teaches the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter forms at least one and fewer than twenty disulfide bonds, at least two and fewer than seventeen disulfide bonds, at least three and fewer than ten disulfide bonds, at least three and fewer than eight disulfide bonds; two disulfide bonds; three disulfide bonds, four disulfide bonds, six disulfide bonds, and eight disulfide bonds (see Table 1 - Table summarizing optimum expression conditions for all proteins produced in SHuffle and having 2, 3, 4, 6, 8, 10, and 12 disulfide bonds).
Regarding claim 26, Lobstein et al. teaches the method of any of claims 1, 3, 5, 7-10, 12-13, 17, 19-20, and 22-23, wherein the host cells are prokaryotic cells (see title and abstract).
Regarding claim 27, Lobstein et al. teaches the method of claim 26, wherein the host cells are E. coli cells (see title and abstract).
Lobstein et al. does not teach growing the host cells until the host cells reach a density greater than 50 (OD600) (claim 1) or greater than 60 (OD600), 70 (OD600), 80 (OD600), 90 (OD600), 95 (OD600), 100 (OD600) , 105 (OD600), 110 (OD600), 115 (OD600), 120 (OD600), 125 (OD600), 130 600), 135 (OD600), 140 (OD600), 145 (OD600), 150 (OD600), 155 (OD600), 160 (OD600), 165 (OD600), 170 (OD600), or 175 (OD600) (claim 24).  Lobstein et al. does not explicitly teach a gene product under the control of an inducible promoter lacking a signal sequence (claim 20).    
Georgiou et al.’s disclosure is directed to novel methods, recombinant host cells, vectors and compositions resulting therefrom for efficiently producing eukaryotic polypeptides containing disulfide bonds in bacterial host cells which are active, correctly folded, and secreted from the bacterial cell to provide economic and convenient means for the recovery, isolation, and purification of the recombinant polypeptide of interest (Col. 3, lines 11-17).
Regarding claims 1 and 24, Georgiou et al. teaches growing the host cells until the host cells reach a density greater than 50 (OD600) and greater than 60 (OD600), 70 (OD600), and 80 (OD600) (culture reached an OD600 of around 80; Example 2, Col. 33, lines 43-45).  
Regarding claim 31, Georgiou et al. teaches the method of any claims 1, 3, 5, 7-10, 12-13, 17, 19-20, 22-23, and 25 further comprising collecting the host cells and storing them (host cell was deposited on Mar. 28, 1997 with the American Type Culture Collection; Col. 7, lines 53-58.)
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of producing proteins with correctly formed disulfide bonds of Lobstein et al. with the step of growing the host cells until the host cells reach a density greater than 50 (OD600) and as high as around 80, as described by Georgiou et al.  Regarding claim 20, Lobstein et al. teaches several gene products under the control of an inducible promoter and further teaches expressing the dsbC gene lacking a signal sequence in E. Coli SHuffle cells.  Lobstein et al. demonstrates an appreciation in the art of expressing proteins under inducible promoters and various modifications that can improve expression of properly formed disulfide-bond containing polypeptides in E. Coli host cells and storing the host cells.  The ordinary artisan would have been motivated to combine the teachings of Lobstein et al. and Georgiou et al. in order to maximize the yield of correctly et al. and Georgiou et al. are directed to methods of producing eukaryotic proteins containing correctly formed disulfide bonds in high yields in E. coli host cells, particularly with co-expression of a disulfide isomerase, such as DsbC.

Claims 1, 3, 5, 7-10, 12-17, 19-20, 22-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobstein et al. (Microbial cell factories. 11, 56, and Supplemental material published May 8, 2012) in view of Georgiou et al. (US 6083715 A, issued July 4, 2000), as applied to claims 1, 3, 5, 7, 9-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31, and in further view of Better (US 6803210 B2, issued October 12, 2004).
Lobstein et al. and Georgiou et al. are directed to methods of producing eukaryotic proteins containing correctly formed disulfide bonds in high yields in E. coli host cells and describe claims 1, 3, 5, 7-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31 as applied above.
Regarding claim 16, Lobstein et al. further teaches expressing polypeptides under constitutive promoters in E. coli host cells to improve protein expression (engineered into its chromosome a dsbC gene lacking its signal sequence, under the regulation of the strong ribosomal promoter rrnB ; p. 10, Col. 2, para 2).
Lobstein et al. and Georgiou et al. do not teach the method of claim 1 wherein adding the inducer L-arabinose at a concentration between 200 micromolar to 1 pM.  Lobstein et al. and Georgiou et al. further do not teach the host cell with an alteration of gene function of at least one gene encoding a transporter protein for an inducer of at least one inducible promoter.  Lobstein et al. and Georgiou et al. do not teach at least one gene encoding a transporter protein is selected from the group consisting of araE, araF, araG, araH, rhaT, xylF, xylG, and xylH and do not teach wherein araE is expressed from a constitutive promoter.  Lobstein et al. and Georgiou et al. further do not teach the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter comprises a polypeptide selected from 
Better’s disclosure is directed to improved methods for the expression of recombinant protein products under the transcriptional control of an inducible promoter, such as the araB promoter, in bacterial host cells that are deficient in one or more of the active transport systems for an inducer and improved bacterial host cells that are deficient in one or more of the active transport systems for an inducer, such as L-arabinose, and that contain an expression vector encoding a recombinant protein product under the transcriptional control of an inducible promoter, such as the araB promoter.
Regarding claim 8, Better teaches the method of claim 1 wherein adding the inducer L-arabinose at a concentration between 200 micromolar to 1 pM (Concentrations of arabinose useful to induce host cells include about 0.00001% to about 10% (v/v); Col. 7, lines 7-9).  A concentration of about 0.00001% to about 10% (v/v) of L-arabinose having molecular weight of 150.13g/mol corresponds to a range of about 0.67 micromolar to 667 micromolar.
Regarding claims 14-16, Better teaches host cells with an alteration of gene function of at least one gene encoding a transporter protein for an inducer of at least one inducible promoter and encoding transporter proteins araE, araF, araG, and araH (Isogenic ΔaraFGH::kan and araE201 strains were constructed from E. coli; Col. 10, lines 24-30 and Table 1).  
Regarding claim 25, Better teaches the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter comprises a polypeptide selected from the group consisting of: an immunoglobulin heavy chain, an immunoglobulin light chain, and fragments thereof (Heterologous proteins successfully produced with the araB expression system in E. coli include immunoglobulin Fab domains; Col. 2, lines 60-65).
However, regarding claim 16, Better does not explicitly wherein araE is expressed from a constitutive promoter.
et al. and Georgiou et al. with the modifications taught in Better’s disclosure to express a transporter protein of an inducer.  Even though Better does not explicitly teach a method wherein araE is expressed from a constitutive promoter, it would have been further obvious to try to express transporter proteins of an inducer from a constitutive promoter.  Better demonstrates an appreciation in the art of E. coli expression systems used to produce immunoglobulin Fab domains.  The ordinary artisan would have been motivated to combine the teachings of Lobstein et al. and Georgiou et al. with improvements as described by Better in order to more tightly regulate the expression of correctly disulfide bonded active proteins to yield predictable results.  The ordinary artisan would have had a reasonable expectation of success because Lobstein et al., Georgiou et al., and Better are directed to methods of controlled expression of proteins under the control of an arabinose inducible promoter in E. coli host cells.

Claims 1, 3, 5, 7-10, 12, 13, 17, 19-24, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobstein et al. (Microbial cell factories. 11, 56, and Supplemental material published May 8, 2012) in view of Georgiou et al. (US 6083715 A, issued July 4, 2000), as applied to claims 1, 3, 5, 7-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31, and in further view of Rubröder and Keller (US 20020156234 A1, published October 24, 2002).
Lobstein et al. and Georgiou et al. are directed to methods of producing eukaryotic proteins containing correctly formed disulfide bonds in high yields in E. coli host cells and describe claims 1, 3, 5, 7-10, 12, 13, 17, 19-20, 22-24, 26-27 and 31 as applied above.
However, Lobstein et al. and Georgiou et al. do not teach the method of claim 1 wherein the gene product to be transcribed from the at least one said inducible promoter is an insulin polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID 
Rubröder and Keller’s disclosure is directed to an improved process for obtaining a precursor of an insulin or insulin derivative in E. coli.
Regarding claim 21, Rubröder and Keller teaches insulin polypeptides SEQ ID NO: 1 having 100% sequence identity to SEQ ID NO: 4 of the present application, SEQ ID NO: 2 having 100% sequence identity to SEQ ID NO: 5 of the present application, SEQ ID NO: 7 having 100% sequence identity to SEQ ID NO: 9 of the present application SEQ ID NO: 6 having 100% sequence identity to SEQ ID NO: 10 of the present application (see attached sequence alignments).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the combined teachings of Lobstein et al. and Georgiou et al. to produce gene products with the SEQ IDs for insulin polypeptides taught in Rubröder and Keller’s disclosure to improve upon methods of obtaining gene products having properly formed disulfide bonds.  It would have been obvious to try insulin polypeptides which have been difficult to produce in large quantities for therapeutics.  The ordinary artisan would have been motivated to try the SEQ IDs as taught by Rubröder and Keller to more efficiently produce insulin having formed correct disulfide bonds without having to further process the proteins to correct improperly formed disulfide bonds.
  The ordinary artisan would have had a reasonable expectation of success because Lobstein et al., Georgiou et al., and Rubröder and Keller are directed to methods of expression of proteins containing multiple disulfide bonds in genetically modified E. coli host cells and purification of the proteins.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 3, 5, 7-10, 12-15, 17, 20- 21, 24-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/595,371 (reference application filed on October 7, 2019) in view of Georgiou et al. (US 6083715 A, issued July 4, 2000).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims. 
Copending Application No. 16/595,371 (reference application) is directed to an inducible coexpression system, capable of controlled induction of expression of each gene product. 
Claims 1-20 of copending Application No. 16/595,371 encompass a method of producing at least one gene product, the method comprising: providing one or more host cells comprising at least one expression construct comprising at least one inducible promoter and at least one polynucleotide sequence encoding a gene product to be transcribed from at least one said inducible promoter; wherein the host cells have an altered gene function of at least one gene that affects the reduction/oxidation environment of the host cell cytoplasm.
Copending Application No. 16/595,371 does not teach growing the host cells until the host cells reach a density greater than 50 (OD600), lysing the host cells, or purifying active gene product from the soluble cell lysate fraction.
Georgiou et al.’s disclosure is directed to novel methods, recombinant host cells, vectors and compositions resulting therefrom for efficiently producing eukaryotic polypeptides containing disulfide bonds in bacterial host cells which are active, correctly folded, and secreted from the bacterial cell to provide economic and convenient means for the recovery, isolation, and purification of the recombinant polypeptide of interest (Col. 3, lines 11-17).
Regarding claim 1, Georgiou et al. teaches growing the host cells until the host cells reach a density greater than 50 (OD600) (culture reached an OD600 of around 80; Example 2, et al. further teaches lysing the host cells and purifying active gene product from the soluble cell lysate fraction (Col. 35, lines 6-12).
Regarding claim 24, Georgiou et al. teaches growing the host cells until the host cells reach a density greater than 60 (OD600), 70 (OD600), and 80 (OD600) (culture reached an OD600 of around 80; Example 2, Col. 33, lines 43-45).
Regarding claim 31, Georgiou et al. teaches the method of any claims 1, 3, 5, 7-10, 12-13, 17, 19-20, 22-23, and 25 further comprising collecting the host cells and storing them (host cell was deposited on Mar. 28, 1997 with the American Type Culture Collection; Col. 7, lines 53-58.)
It would have been obvious to a person of ordinary skill in the art to modify the method of producing proteins with correctly formed disulfide bonds of copending Application No. 16/595,371 with the step of growing the host cells until the host cells reach a density greater than 50 (OD600) and as high as around 80, lysing the cells and purifying the active gene products, as described by Georgiou et al.  Copending Application No. 16/595,371 teaches producing polypeptides under the control of an inducible promoter on a gene expression construct in E. Coli host cells and further teaches expressing the dsbC gene lacking a signal sequence.  Copending Application No. 16/595,371 demonstrates an appreciation in the art of expressing proteins under inducible promoters and modifications to improve expression of properly formed disulfide-bond containing polypeptides in E. Coli host cells.  The ordinary artisan would have been motivated to combine the teachings of copending Application No. 16/595,371 and Georgiou et al. in order to maximize the yield of correctly disulfide bonded active proteins of interest.  The ordinary artisan would have had a reasonable expectation of success because both copending Application No. 16/595,371 and Georgiou et al. are directed to methods of producing eukaryotic proteins containing correctly formed disulfide bonds in high yields in E. coli host cells, particularly with co-expression of a disulfide isomerase, such as .This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/            Examiner, Art Unit 1636                                                                                                                                                                                            

/ANTONIO GALISTEO GONZALEZ/            Primary Examiner, Art Unit 1636